IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff, : Case No. 3:98-cr-08 1
Also Case No. 3:12-cv-183

District Judge Walter Herbert Rice
- vS - Magistrate Judge Michael R. Merz

KEITH DEWITT, SR.,

Defendant.

 

RECOMMITTAL ORDER

 

This case is before the Court on Defendant’s Objections (ECF No. 544) to the Magistrate
Judge’s pending Report and Recommendations (ECF No. 543). The Government’s time to
respond to the Objections will expire May 13, 2019.

The District Judge has preliminarily considered the Objections and believes they will be
more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant
to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions
to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

May 24 2019. oe
Lboei

Walter H. Rice
United States District Judge
